Title: From Thomas Jefferson to David Hartley, [29 January 1785]
From: Jefferson, Thomas
To: Hartley, David



[29 Jan. 1785]

Mr. Jefferson’s compliments to Mr. Hartley and sends him a copy of the act of assembly of Massachusets giving Congress the powers asked by their resolutions of Apr. 30. 1784. which act is complete. The printed leaf from the journals of the Virginia assembly contains only the beginning of the resolutions. It was inclosed him by a friend just before he left America, with information that the legislature had passed the resolutions but that the last sheet actually printed happened to contain only part of the first. In the resolutions which precede this in the same page, Mr. Hartley will see proofs of the disposition which Mr. Jefferson mentioned to him as growing in America, that is, to strengthen the hands of Congress, and to arm them with coercions sufficient to force all the states to a union of effort.
